Citation Nr: 1434626	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  07-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disorder, to include major depressive disorder, depressive disorder not otherwise specified, dysthymic disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran's service personnel records show that he served on active duty from October 1979 to January 1980.  The military records also show that he served a second period of active duty from May 2002 to November 2002 and thereafter a third and final period of active duty from February 2003 to August 2003.  Additionally, he served on periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic acquired psychiatric disorder (to include major depressive disorder, depressive disorder not otherwise specified, dysthymic disorder, and PTSD).

During the course of the appeal, in June 2011, the Board remanded the case to the RO via the Appeals Management Center in Washington, D.C., for additional evidentiary development.    

In July 2013, the Board rendered an appellate decision which, inter alia, denied service connection for a chronic acquired psychiatric disorder, including major depressive disorder, depressive disorder not otherwise specified, dysthymic disorder, and PTSD.  The Veteran timely appealed the July 2013 Board decision to the United States Court of Appeals for Veterans' Claims (Court).  In February 2014, the Court granted a February 2014 joint motion of the VA Secretary and the appellant to vacate that part of the July 2013 Board decision denying VA compensation for a chronic acquired psychiatric disorder.  Thereafter, the case was remanded to the Board in April 2014 for appropriate development in compliance with the joint motion.

For the reasons discussed below, the issue of entitlement to service connection for a chronic acquired psychiatric disorder (to include major depressive disorder, depressive disorder not otherwise specified, dysthymic disorder, and PTSD) is REMANDED to the RO as agency of original jurisdiction.  The Veteran and his representative will be notified by VA if any additional action is required of them.


REMAND

That part of the  July 2013 Board decision denying the Veteran's claim for service connection for a psychiatric disorder based this adverse determination on an August 2011 nexus opinion provided by a VA psychiatrist, who had examined the Veteran, reviewed his pertinent history contained in his claims file, and diagnosed him with depressive disorder, not otherwise specified, that the examiner found was not related to active duty.  In February 2014, the Court granted a joint motion of the VA Secretary and the appellant to vacate the July 2013 Board decision.  The joint motion of the parties determined that the July 2013 Board decision relied upon, without adequately discussing why it found no defect with, the August 2011 nexus opinion.  The opining VA psychiatric examiner stated in her opinion that "there is no evidence of psychiatric complaints, psychiatric findings, nor [sic] psychiatric treatment during the military service [and] on the post deployment assessment dated 07/30/2003 [the Veteran answered] NO to all the medical health related questions."  However, the Veteran had clearly stated during service in his July 2003 post-deployment medical history that he experienced depression and excessive worry.  

In view of the foregoing discussion, the Board is unable to adjudicate the issue on appeal at this time without first reconciling the contradiction in the evidentiary record described above.  The remedy is to remand the case to the agency of original jurisdiction so that an addendum opinion addressing this matter may be obtained.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the agency of original jurisdiction for the following action:

1.  The Veteran's claims file should be provided to the VA psychiatrist who examined the Veteran in August 2011; otherwise to an appropriate clinician.  After reviewing the claims file, the clinician should provide an addendum opinion to the previous nexus opinion of August 2011, addressing whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's current Axis I diagnosis is an extension of, or otherwise linked to his military service.  The examiner must address the clinical significance, if any, of the Veteran's in-service report of experiencing "depression and excessive worry" in his post-deployment medical history questionnaire, dated July 2003. 

A detailed rationale for the requested addendum opinion shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she will provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or because he/she has exhausted the limits of current medical and psychiatric knowledge in providing an answer to that particular question.

2.  After the requested development has been completed, the RO shall review and adjudicate the claim for service connection for an acquired psychiatric disorder (to include major depressive disorder, depressive disorder not otherwise specified, dysthymic disorder, and PTSD) based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

